PER CURIAM.
We have considered the briefs and record presented on this appeal and have studied the authorities relied upon by the parties. Based upon the facts of this case, as to which there is no genuine issue, we find the trial court was correct in his conclusion that the note involved herein is to be construed under the laws of New Jersey and that the defense of usury is not available to appellants,
Accordingly, the judgment appealed from is affirmed.
OWEN and DOWNEY, JJ., and MORROW, RUSSELL O., Associate Judge, concur.